Citation Nr: 0611126	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-22 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for residuals of cold injury, including 
residuals of injuries to both hands, legs, and feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.      


FINDING OF FACT

Any current hand, foot, or leg disorder is not etiologically 
related to the veteran's claimed in-service cold weather 
exposure or otherwise related to a disease or injury that had 
its onset in service.


CONCLUSION OF LAW

Residuals of cold injury, to include injuries to both hands, 
legs, and feet, were not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for disorders he 
claims are related to cold injury during service.  In the 
interest of clarity, the Board will initially discuss whether 
the issue has been properly developed for appellate purposes.  
The Board will then address the merits of the claim, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of a rating 
decision issued in September 2001, a Statement of the Case 
issued in June 2003, a Supplemental Statement of the Case 
issued in September 2004, and a letter from the RO issued in 
June 2001.    

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the Case 
and Supplemental Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his claim, informed 
him of the reasons for the denial, and provided him with 
additional opportunity to present evidence and argument.  In 
the June 2001 letter, the RO advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claim.  

In the June 2001 letter, moreover, the RO requested from the 
veteran relevant evidence, or information regarding evidence 
pertaining to the appeal which the RO should obtain (the 
Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claim in September 2001.  Pelegrini, 18 Vet. App. at 121 (a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, the Supplemental Statement of the 
Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records relevant to 
the appeal.  The Board notes the representative's request for 
additional medical records, asserted in the veteran's 
November 2001 notice of disagreement.  In sum, the 
representative maintains that field hospital records would 
substantiate the veteran's claim to cold injury.  Obtaining 
such records would be unnecessary here, however.  The record 
contains a narrative summary of the veteran's hospitalization 
for a left foot injury, from the date of his injury on 
January 11, 1967 (the alleged date of the cold injury) to the 
date of discharge on January 30, 1967.  This document 
provides details regarding the nature of the veteran's injury 
and his treatment.  And nowhere in this record is cold injury 
or related residuals noted.  As such, the Board finds another 
request for additional service medical records unnecessary.     

Moreover, the veteran was provided with a VA compensation 
examination in April 2003, which specifically inquired into 
whether the veteran sustained an inservice cold injury, and 
whether he currently has residual disorders characteristic of 
cold injury.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection

In May 2001, the veteran claimed that he experienced cold 
weather injury during his service, and that he now has 
current residuals of this injury.  Specifically, he maintains 
that on January 11, 1967, on the day he sustained a left foot 
fracture (for which he has been service-connected), he also 
suffered a cold injury that caused several residual disorders 
in his upper and lower extremities.  He claims that his 
inservice cold weather injury caused cold sensitivity in his 
extremities.  He claims that his inservice cold injury caused 
vascular and arterial disorders in his lower extremities.  
And he claims that his inservice cold injury caused an 
arthritis disorder in his lower extremities.  For the reasons 
set forth below, however, the Board disagrees with the 
veteran's claims.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).  Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

To establish service connection for a disability, a claimant 
must submit the following:  First, medical evidence of a 
current disability.  Second, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  And third, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran claims disorders in his hands, feet, and legs.  
The Board finds unestablished here the veteran's claim to a 
current disorder involving his hands.  Although he testified 
during his two RO hearings and his Board hearing that he 
experiences cold sensitivity in his hands, the record does 
not contain medical evidence showing a disorder of the hands 
or the upper extremities.  In fact, the VA examiner who 
conducted an April 2003 compensation examination reported 
that the veteran "had no subjective symptoms concerning the 
upper extremities and denied any problems with the upper 
extremities[.]"  As such, the Board finds the first element 
of Pond unestablished here with regard to the veteran's upper 
extremities.  Pond, 12 Vet. App. at 346.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Given the lack of evidence of a current disability, 
service connection for cold injury residuals of the hands 
must be denied. 

The record is clear that the veteran has current disorders in 
his feet and legs.  Private and VA medical evidence shows 
that the veteran has peripheral vascular disease and arterial 
occlusive disease affecting the large arteries in his lower 
extremities, and that he has arthritis in his feet.  And 
private medical evidence shows that the veteran had a painful 
neuroma removed from his left foot in May 1986.  As no 
medical evidence disputes these diagnoses, the Board finds 
the first element of Pond established here with regard to the 
veteran's feet and legs.  Pond, 12 Vet. App. at 346.  

However, the second and third elements of Pond are not 
established here - the record lacks medical evidence 
indicating that the veteran incurred his lower extremity 
disorders during active service; there is no evidence of 
arthritis within one year of discharge; and the record lacks 
medical evidence showing a nexus between service and the 
lower extremity disorders.  

As to the second Pond element, there is no information or 
evidence showing that, during his time on active duty, the 
veteran experienced a cold injury or manifested the residuals 
he now claims to have as a result of the cold injury.  The 
veteran's service medical records do not mention any cold 
injury or symptoms associated with cold injury.  It is noted 
that the veteran repeatedly indicated that his toes became 
frozen, fell off, and were reattached by medical personnel.  
While it is clear that the veteran did sustain a crush injury 
to the left foot and fractured his toes, there is no evidence 
that any toes fell off due to the cold, as he alleges, or 
that any toes were reattached.  Service medical records 
reflecting treatment for his service-connected left foot 
injury are silent for cold injury or related symptoms, 
including neurovascular problems. The veteran's separation 
reports of medical examination and history are negative for 
cold injury or related symptoms. 

Further, the record does not establish that arthritis 
manifested within one year following his discharge from 
active service in February 1968.  In fact, the record 
contains no medical evidence at all dated between date of 
discharge in 1968 and 1972.  VA and private medical records 
dated between 1972 and 2001 - reflecting treatment for 
residuals of his left foot fracture - are silent regarding 
cold injury.  Several written statements submitted by the 
veteran between 1972 and 2001 make no mention of his claimed 
cold injury.  The transcript of a May 1988 personal hearing - 
in which the veteran argued for a higher rating for his left 
foot disorder - is silent regarding cold injury.  Private 
medical records dated between 1998 and 2000 - reflecting 
treatment for arterial disorders in the right leg - are 
silent regarding cold injury.  And the veteran did not claim 
service-connected cold injury residuals until May 2001, over 
33 years following discharge from service.  So there is no 
showing of cold injury during service, no showing of a 
related disorder in the year following service, and no 
showing of a continuity of symptomatology after service.  
38 C.F.R. § 3.303(b).  The second element of Pond is 
therefore unestablished in this matter.  Pond, 12 Vet. App. 
at 346.

As to the third Pond element, the medical evidence indicates 
that the veteran's lower extremity disorders are not related 
to service.  Rather, the record indicates that the veteran 
did not experience a cold injury in service, and that the 
symptoms associated with his current disorders had their 
onset long after discharge in February 1968.  After examining 
the veteran and the claims file, the April 2003 VA 
compensation examiner found the veteran without current 
chronic residuals of cold exposure.  And no relationship 
between service and current leg and feet disorders was 
established in private medical records submitted by the 
veteran.  Based on this evidence, and the lack of medical 
evidence affirmatively connecting service and the veteran's 
feet and leg disorders, the Board finds the third element of 
Pond unestablished here.  Pond, 12 Vet. App. at 346.

In making its determination, the Board considered the 
veteran's statements, both written, and those he provided in 
his hearings, and considered the lay statement submitted by 
the veteran in March 2006.  Though persuasive, the Board must 
nevertheless look to medical evidence of record in 
determining the issue on appeal.  The Board must rely 
primarily on medical professionals, and not lay persons, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's service connection 
claim for residuals he claims to have incurred from cold 
injury during active service.      




ORDER

Service connection for residuals of cold injury, including 
residuals of injuries to both hands, legs, and feet, is 
denied.  



____________________________________________
K.  PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


